Appeal from an order entered on a decision rendered after trial in Supreme Court, Schenectady County. In 1951 the Town Board of the Town of Glenville in Schenectady County, by resolution, established a zone “A” in a portion of the town in which the property of the plaintiffs and defendants in this action is located. This zone was for single-family residences. The defendants Gardner in 1954 built a swiming pool 60 by 20 feet on their land, which has been enlarged and is now 75 by 40 feet. For some time after 1954 it was used by persons living in the area as a club. The defendant Ridgewood Club, Inc., was incorporated in 1957 and has leased the premises. This defendant undertook the construction of the larger pool and planned to have it used by a larger group of people. To permit this expansion and this new use, the Town Board on July 16, 1957 changed the zoning classification of a portion of the premises of defendants Gardner from Class “ A ” to Class “ C ”. This action by plaintiffs who are property owners in the vicinity is to declare invalid the reclassification by the Town Board. After a trial the court has upheld the ordinance of reclassification. Within reasonably debatable areas of judgment and policy the court will not attempt to decide what ought to be done or not done by local zoning authorities. Only where illegality is clearly demonstrated or where the ordinance is arbitrary or discriminatory is judicial interference warranted. {Badgers v. Village of Tarrytown, 302 U. Y. 115.) The zoned area here is shown to be still in the process of growth and change and is not a fully developed residential section in which “ spot zoning ” could seriously dislocate a maturely established residential zone. The same general area has, for example, been used by the Schenectady YMCA for its day camp. We are of opinion that the illegality of the ordinance changing the zone has not been demonstrated. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.